IN THE SUPREME COURT OF THE STATE OF KANSAS

                                         No. 109,864

                   WILLIS L. ARMSTRONG and STEPHANIE J. PROHASKA,
                                    Appellants,

                                               v.

                        BROMLEY QUARRY & ASPHALT, INC., et al.,
                                    Appellees.


                               SYLLABUS BY THE COURT


1.
       Generally, a trespasser is one who enters the premises of another without any
right, lawful authority, or express or implied invitation or license. Trespass requires an
intention to enter upon the particular piece of land in question, irrespective of whether the
actor knows or should know that he or she is not entitled to enter.


2.
       Conversion is the unauthorized assumption or exercise of the right of ownership
over goods or personal chattels belonging to another to the exclusion of the other's rights.


3.
       Trespass and conversion are subject to a two-year statute of limitations under
K.S.A. 60-513(a)(1) and (2). Generally speaking, this limitations period commences
when "the fact of injury becomes reasonably ascertainable to the injured party" as
provided in K.S.A. 60-513(b). But K.S.A. 60-513(b) also contains a statute of repose,
which provides that any tolling of the statute cannot exceed 10 years "beyond the time of
the act giving rise to the cause of action."

                                               1
4.
        When the circumstances of a tort action involve both a trespass onto another's
property and conversion of natural resources from that property, Kansas law authorizes
different damage awards for the conversion depending on the willfulness of the
trespasser's conduct. When acting in good faith, the trespasser may deduct operating
expenses and the mineral rights holder is entitled only to net profit damages. But when
the trespasser acts in bad faith, the holder receives enhanced value damages, which
means no expenses are deducted. The burden of proof is on the trespasser to establish
good faith.


5.
        To demonstrate a good-faith trespass, the trespasser must prove an honest and
reasonable belief in the superiority of the trespasser's legal title to the property in
question.


        Review of the judgment of the Court of Appeals in an unpublished opinion filed March 13, 2015.
Appeal from Atchison District Court; ROBERT J. BEDNAR, judge. Opinion filed September 9, 2016.
Judgment of the Court of Appeals affirming in part, reversing in part, and remanding to the district court
is affirmed in part and reversed in part. Judgment of the district court is affirmed in part, reversed in part,
and remanded with directions.


        Allen A. Ternent, of Ternent Law Office, of Atchison, argued the cause and was on the brief for
appellants.


        Patrick R. Miller, of Miller Law LLC, of Overland Park, argued the cause and was on the brief
for appellees.




                                                       2
The opinion of the court was delivered by


       BILES, J.: This is a civil trespass and conversion case in which plaintiffs seek
monetary damages for the unauthorized subsurface mining of 855,500 tons of limestone.
Bromley Quarry & Asphalt, Inc., admits it extracted some rock but disputes the extent of
its liability. We must decide: (1) if the statute of limitations began to run because the
conversion was reasonably ascertainable by the plaintiffs more than two years prior to the
lawsuit's filing; (2) whether the district court properly excluded from evidence certain
survey maps argued to be relevant to the damages claim; and (3) whether Bromley
Quarry proved it was a good-faith trespasser, allowing it to deduct its operating expenses
in calculating the damages award. The lower courts' rulings on these last two questions
conflict.


       We hold that the lower courts erred by relying on an incomplete summary
judgment record to determine when the statute of limitations began running on the
plaintiffs' claims. This decision necessarily requires reversing the order restricting the
damages computation to a two-year period starting from the lawsuit's filing. And since
the statute of limitations period remains in question, the evidentiary ruling regarding the
survey maps also needs to be reconsidered on remand with due regard given to the Court
of Appeals' analysis as to that ruling.


       We affirm the Court of Appeals decision that Bromley Quarry did not prove it was
a good-faith trespasser and therefore is liable for $1,733,920 as the enhanced value of the
rock it admits taking during the two years immediately preceding the lawsuit. Armstrong
v. Bromley Quarry & Asphalt, Inc., No. 109,864, 2015 WL 1310066, at *9 (Kan. App.
2015) (unpublished opinion). The case is remanded for further proceedings.




                                              3
                        FACTUAL AND PROCEDURAL BACKGROUND


         Bromley Quarry operated an underground limestone mine abutting the plaintiffs'
property. The main entrance is on company land. The area in controversy is directly east
of Bromley Quarry's property and jointly owned by Willis L. Armstrong and Stephanie J.
Prohaska (collectively "Armstrong"). A separate tract owned by the Prohaska family lies
directly north of Armstrong's property. During the relevant times, Bromley Quarry
actively mined the Prohaska family property under a lease agreement. Bromley Quarry
once had a lease for the Armstrong property, but it was terminated in 1996 after disputes
arose.


         In 1992, Armstrong sued, alleging Bromley Quarry was not paying for all the rock
mined. In 1996, while the first suit was pending, Armstrong brought an action against
Bromley Quarry again, this time for access to the mine to ascertain whether it was
encroaching on the Armstrong property. Access was not granted, but the court ordered
Bromley Quarry not to trespass or mine the Armstrong property.


         The 1992 lawsuit was dismissed with prejudice by agreement in 1999. The
stipulation of dismissal recites that Armstrong "cannot prove that any actual damages
were caused to them by [Bromley Quarry], based on the 1992 Survey map." It further
states Bromley Quarry "agrees and affirms that [it] conducted no mining on
[Armstrong's] property, since the time of the prior court orders in this matter in 1992 and
further affirms that the map made in 1992 accurately represents the condition and status
of the mine on [Armstrong's] property."


         Various maps depicting the mine's supposed status over the years figure
prominently in this lawsuit. Bromley Quarry had a practice of commissioning surveys
detailing its mining activities. Dunn and Stout Surveying created such a map in 1981,
                                              4
which was updated over the years including in 1992. Dunn and Stout's 1992 update is the
"1992 Survey map" referenced in the 1999 stipulation.


       After 1992, Dunn and Stout no longer performed survey updates, so Bromley
Quarry's employees began doing it. From 2000 to 2010, the company filed updated maps
with the Kansas Geological Survey and the federal Mine Safety and Health
Administration. These maps, last revised in 2009 and 2010, depict the rock now at issue
as being in place under Armstrong's property. In other words, the maps prepared by
Bromley Quarry showed no mining activity in the area in controversy.


       In 2010, Bromley Quarry commissioned an outside firm to create a new map. In
approximately March 2011, while their work was still in progress, the surveyors showed
Barbara Bromley, Bromley Quarry's sole shareholder, the mine's actual perimeter. She
later testified she "knew immediately we were on the Armstrong property" and instructed
the mine superintendent to "get off of it immediately and go back north." But she also
concealed the trespass from Armstrong when trying to negotiate a mining lease with
Stephanie Prohaska that would have covered the area where the trespass and rock
removal had already occurred.


       In contrast to Bromley Quarry's 2010 map, the completed 2011 survey shows the
limestone area now at issue as mined out, i.e., the limestone was gone. This area is
directly south of the Prohaska family property and borders an underground haul road
known as "the Zero Aisle" because it established the boundary line with the Armstrong
property. The Zero Aisle was a path used to get equipment to the mine's face. According
to a former Bromley Quarry supervisor, the Zero Aisle was clearly marked. This
supervisor, who left his employment in January 2009, testified he instructed drivers
during training they were not to go south of the Zero Aisle.


                                             5
       But the Zero Aisle was repeatedly relocated as portions of it deteriorated, resulting
in further and further encroachment onto the Armstrong property. By late 2009, the Zero
Aisle crossed its western border and continued through its middle before turning north.
Bromley Quarry stopped all mining around May 2011.


The district court proceedings


       On May 20, 2011, Armstrong sued Bromley Quarry claiming trespass and
conversion of 855,500 tons of limestone. The lawsuit alleged unauthorized mining
occurred from February 1996, when the parties' lease terminated, through March 2011.


       In response, Bromley Quarry admitted it had recently gone "off course" in its
mining activities, trespassed onto the Armstrong property, and removed 173,392 tons of
rock in the preceding two years—the limitations period generally applicable to trespass
and conversion claims. See K.S.A. 60-513(a)(1), (2). But it denied liability for the
remainder, which it referred to as the "disputed rock." Bromley Quarry claimed it did not
know when it took this disputed rock but contended it must have been well past the
limitations period.


       Following discovery, Bromley Quarry moved for summary judgment on
Armstrong's claim relating to the disputed rock. It contended this rock was actually taken
before 1992, even though that contradicted its earlier stipulation that the 1992 map
accurately depicted unmined solid rock in the controverted area, as well as the maps it
had prepared and filed with government agencies. Alternatively, Bromley Quarry argued
the rock must have been mined before 1996, when it acquired trucks too tall to access the
area from which the disputed rock was taken. Either way, the company summarized, the
disputed rock claim was outside the applicable two-year statute of limitations because the


                                             6
fact of injury was reasonably ascertainable or the injury occurred beyond the 10-year
statute of repose. See K.S.A. 60-513.


       The district court granted Bromley Quarry's motion. In doing so, it side-stepped
deciding when the disputed rock was actually taken. It simply found any mining was
reasonably ascertainable more than two years prior to the filing of suit, so the statute of
limitations barred all claims accruing before May 20, 2009. The court further held that
Armstrong's evidence at trial "shall be limited based upon the applicable statute of
limitations and statute of repose." And from this ruling, the district court decided to
exclude from evidence two survey maps Armstrong hoped to use as evidence supporting
its damages claim.


       Following a bench trial, the district court awarded Armstrong $127,039.60 in
damages. This included $10,000 in nominal damages for the haul road's use. The
remaining $117,039.60 was for 173,392 tons of limestone that the court found—and
Bromley Quarry admits—was converted during the limitations period.


       To compute the award for the rock, the district court found the company was a
good-faith trespasser. The court said Bromley Quarry did not realize it was mining on the
Armstrong property and instead mistakenly or negligently believed the property at issue
was on the Prohaska family land, where it was authorized to be. The court limited
Armstrong's recovery to a net-profit calculation of $1 per ton, reducing the damages-per-
ton by Bromley Quarry's expenses. The court then further decreased the award to account
for 10 percent waste in the extraction process and Armstrong's partial ownership interest
(75 percent) in the property.


       Armstrong appealed, arguing the district court erred by: (1) limiting the claims
based on the two-year statute of limitations; (2) excluding the maps from evidence; and
                                              7
(3) ruling Bromley Quarry was a good-faith trespasser. The Court of Appeals affirmed on
the first two issues and reversed on the third.

The Court of Appeals proceedings


       The panel agreed with the district court that the two-year statute of limitations
applied because Bromley Quarry's subsurface trespass and conversion was reasonably
ascertainable to Armstrong. See K.S.A. 60-513(b); Armstrong, 2015 WL 1310066, at *6.
The panel also held the district court erred by excluding the maps from evidence,
although it concluded the error was harmless. 2015 WL 1310066, at *4.


       As to damages, the panel reversed the determination that Bromley Quarry was a
good-faith trespasser. It observed there was no dispute the trespass and conversion
occurred or that the company was under a court order not to trespass and mine rock on
the Armstrong property. 2015 WL 1310066, at *7. The panel further noted the undisputed
evidence about the Zero Aisle showed Bromley Quarry was aware any mining further
south was outside the clearly established property line. And it concluded: "[W]hen
Bromley Quarry allegedly discovered for the first time that it had trespassed and mined
from the Armstrong property, it had no intention of ever telling Armstrong that it had
done so, further supporting a lack of good faith." 2015 WL 1310066, at *8. From this, the
panel held there was not substantial evidence to support the district court's legal finding
that Bromley Quarry was a good-faith trespasser. 2015 WL 1310066, at *9.


       The panel held Bromley Quarry owed enhanced value damages for its trespass and
unlawful conversion of minerals since it was not a good-faith trespasser. It further held
the limestone's enhanced value was $10 per ton, based on undisputed evidence that this
was the average retail sales price for quarried rock. And at that price, the removed



                                              8
limestone's total enhanced value jumped to $1,733,920. The panel remanded the case
with instructions to enter judgment for the higher damages. 2015 WL 1310066, at *9.


       Both sides sought this court's review. Armstrong challenges the panel's statute of
limitations analysis and the holding that it was harmless error to exclude the maps from
evidence. Bromley Quarry contests the bad-faith trespasser designation and the resulting
higher damage award. We granted review. Jurisdiction is proper under K.S.A. 60-2101(b)
(review of Court of Appeals decisions).


                                          ANALYSIS


       It is helpful to begin by defining the two torts at issue and explaining how they
interrelate under the circumstances. Generally, a trespasser is one who enters the
premises of another without any right, lawful authority, or express or implied invitation
or license. Gerchberg v. Loney, 223 Kan. 446, 448, 576 P.2d 593 (1978), overruled on
other grounds by Bowers v. Ottenad, 240 Kan. 208, 222-23, 729 P.2d 1103 (1986),
abrogated by Jones v. Hansen, 254 Kan. 499, 509-10, 867 P.2d 303 (1994). Trespass
requires an "'intention to enter upon the particular piece of land in question, irrespective
of whether the actor knows or should know that he is not entitled to enter.'" United
Proteins, Inc. v. Farmland Industries, Inc., 259 Kan. 725, 730, 915 P.2d 80 (1996).


       Conversion is the "unauthorized assumption or exercise of the right of ownership
over goods or personal chattels belonging to another to the exclusion of the other's
rights." Bomhoff v. Nelnet Loan Services, Inc., 279 Kan. 415, 421, 109 P.3d 1241 (2005).
Damages are ordinarily the property's value when converted plus interest. In re
Conservatorship of Huerta, 273 Kan. 97, 111, 41 P.3d 814 (2002).




                                              9
       Armstrong's case presents a hybrid of these torts because it involves both trespass
for entering onto the land and conversion for removing the limestone located there. As
recently explained by the Kentucky Supreme Court in Harrod Concrete and Stone Co. v.
Crutcher, 458 S.W.3d 290, 294 (Ky. 2015), these "hybrid" claims are treated differently
because the conversion claim stems from the trespass:


       "Our jurisprudence frames these types of controversies as trespass actions because the
       gravamen involves subsurface resources that were once in place. Unlike typical trespass
       cases, however, the damage sustained to the surface may be negligible or non-existent
       compared to the damage resulting from removal of the natural resources that lay beneath.
       Once the resources are removed from their native state, they become personal property
       and are sold at market by the trespasser.


               "While the trespass triggers the injury to the landowner, it is the conversion that
       creates the actual or enhanced value of the extracted resources. Therefore, our precedent
       seeks to strike a balance between the conversion and trespass measures of damages while
       incorporating one critical factor—the willfulness of the conduct." 458 S.W.3d at 294.


       In recognition of such circumstances, a unique damages rule developed in several
jurisdictions, including Kansas. See Brinkman v. Empire Gas and Fuel Co., 120 Kan.
602, 609, 245 P. 107 (1926). If the trespasser acted in good faith, operating expenses are
deducted and the mineral rights holder is entitled only to net profit damages. But if the
trespasser acted in bad faith, the holder receives enhanced value damages, which means
no expenses are deducted. 120 Kan. at 609; Armstrong, 2015 WL 1310066, at *6-7; see
also Dexter v. Brake, 46 Kan. App. 2d 1020, 1040-41, 269 P.3d 846 (2012). The parties
do not dispute the rule, only its application to the facts.


       To review the lower courts' decisions, we begin by considering Armstrong's
challenge to the two-year statute of limitations that both courts found applicable based on
the summary judgment record. Next, we address the exclusion of the survey maps.
                                                   10
Finally, we consider Bromley Quarry's disagreement with the panel's holding that it was a
bad-faith trespasser, resulting in the enhanced value damages. We affirm the panel, in
part, and reverse in part.


The applicable statute of limitations period


       Trespass and conversion are subject to a two-year statute of limitations. K.S.A. 60-
513(a)(1), (2). Generally, the limitations period commences when "the fact of injury
becomes reasonably ascertainable to the injured party." K.S.A. 60-513(b). But our law
also contains a statute of repose, which provides that despite any tolling of the limitations
period, no action may be commenced "more than 10 years beyond the time of the act
giving rise to the cause of action." K.S.A. 60-513(b).


       Armstrong filed this lawsuit on May 20, 2011, so the best-case scenario in light of
the statute of repose would be to recover damages for rock removed since May 2001. On
the other hand, Armstrong's worst-case scenario is the one determined by both lower
courts, i.e., that the claim had already accrued because the fact of injury was reasonably
ascertainable to the injured party more than two years before filing suit. This limits
recovery to just the value of the rock removed after May 20, 2009. Armstrong, 2015 WL
1310066, at *5-6.


       Armstrong argues the fact of injury was not reasonably ascertainable or,
alternatively, that the limitations period tolled because Bromley Quarry engaged in a
continuous trespass. Since the district court resolved the limitations issue on summary
judgment, we view the issue from a procedural perspective. Our standard of review is
well known:




                                               11
              "'Summary judgment is appropriate when the pleadings, depositions, answers to
      interrogatories, and admissions on file, together with the affidavits, show that there is no
      genuine issue as to any material fact and that the moving party is entitled to judgment as
      a matter of law. The trial court is required to resolve all facts and inferences which may
      reasonably be drawn from the evidence in favor of the party against whom the ruling is
      sought. When opposing a motion for summary judgment, an adverse party must come
      forward with evidence to establish a dispute as to a material fact. In order to preclude
      summary judgment, the facts subject to the dispute must be material to the conclusive
      issues in the case. On appeal, we apply the same rules and where we find reasonable
      minds could differ as to the conclusions drawn from the evidence, summary judgment
      must be denied. [Citations omitted.]'" Thoroughbred Assocs. v. Kansas City Royalty Co.,
      297 Kan. 1193, 1204, 308 P.3d 1238 (2013).


      1. The limited undisputed material facts from the record

      Even though the district court determined the injury was reasonably ascertainable
to Armstrong, it did not decide when the disputed rock was actually mined. In its
summary judgment order, the district court instead simply stated:


              "Plaintiffs testified that they were suspicious that they were not being properly
      compensated throughout the years for the rock that belonged to them. Plaintiffs suspected
      that the defendants were removing rock from their property after 1996. Plaintiffs even
      suspected that the survey maps were not correct.


              "Plaintiffs testified as to these suspicions but yet settled two law suits covering a
      portion of the time that is currently in dispute. The plaintiffs claim that they have lost
      rock from February 19, 1996 to March 26, 2011. The plaintiffs settled a lawsuit, 92C91,
      by filing a journal entry of dismissal with prejudice in 1999 and acknowledged in the
      dismissal that they were not entitled to any more compensation for rock from the current
      defendants."




                                                    12
       The district court went on to find Armstrong had "reasonable suspicions" that
Bromley Quarry was mining limestone "as far back as 1987" and that these suspicions
"continued through 2006 to 2008." Both Willis Armstrong and Stephanie Prohaska
admitted hearing and feeling blasting on or near the property within three to five years
before filing this lawsuit. The district court further found Armstrong "had the ability to
have their property inspected but again for whatever reason chose not to cause this to
occur." The district court did not elaborate on what that "ability" was.


       Bromley Quarry argued in its motion that Armstrong could have confirmed any
suspicions of unauthorized subsurface mining by: (1) exercising legal rights, under
K.A.R. 47-15-8 or K.S.A. 49-101 et seq., that Bromley Quarry claimed allowed a
property owner under certain circumstances to seek an inspection or survey of the
owner's mine; (2) reviewing maps on file with the Kansas Geological Survey; (3)
physically inspecting the mine; and (4) filing suit to gain access to the mine. For its part,
the panel analyzed the record and those arguments in the following manner:


               "In Willis Armstrong's deposition, as well as later at trial, he admitted that he was
       suspicious for years that Bromley Quarry was mining on his property. He also testified
       that he, his sister, and Stephanie Prohaska could feel blasting on the property within the 3
       to 5 years before filing the lawsuit. The explosions were so violent that dishes would
       shake off of the wall. Armstrong did obtain maps of the mine from the Kansas Geological
       Survey, which showed that there had been no mining on the Armstrong property.
       However, he never attempted to get his own survey or inspection of his property, he
       never had cores drilled, and did not ask any government agency for help during the time
       when his suspicions arose, although he did consider it.


               "Given Armstrong's undisputed strong suspicion that Bromley Quarry was
       mining the Armstrong property, as soon as Armstrong or Prohaska heard blasting on the
       property, they could have filed a trespass claim. Moreover, the trespass was reasonably
       ascertainable had Armstrong or Prohaska conducted a survey of the Armstrong property.

                                                   13
       Because the standard is objective rather than subjective, it does not matter what
       Armstrong actually did to investigate; it is whether the trespass was reasonably
       ascertainable. In this case, the trespass was reasonably ascertainable through at least one
       avenue." Armstrong, 2015 WL 1310066, at *5-6.


       But a closer look at the summary judgment record is not as definitive or as
complete as the district court and panel viewed it.


       It is clear the district court zeroed in on the following factual allegations from
Bromley Quarry's summary judgment motion:


       "8. Plaintiffs were always suspicious they were not being properly compensated by
       Bromley Quarry for rock removed from their property.


       "9. Plaintiffs always suspected that Bromley Quarry was removing rock from their
       property after the earlier lawsuit was dismissed.


       "10. Plaintiffs could hear and feel blasting on their property in the 3 to 5 years prior to
       filing this lawsuit.


       "11. Willis Armstrong's sister consistently complained of feeling blasting on the property
       while she lived on the property, with those complaints diminishing in the last 3 years.


       "12. Plaintiffs always suspected the earlier survey map created by Dunn & Stout did not
       accurately portray the condition of the mine when Case No. 91-C-91 was dismissed in
       1999.


       "13. Plaintiffs had frequent contact with state regulators concerning the condition of the
       Bromley Mine and reviewed numerous maps on file with the Kansas Geological Survey.


       "14. Plaintiffs never sought an inspection by state regulators of the Bromley Mine
       pursuant to K.A.R. 47-15-8.
                                                     14
       "15. In the last 10 years, Plaintiffs did not pursue a survey through submission of an
       affidavit to this Court pursuant to K.S.A. 49-106."


       Armstrong controverted paragraphs 8, 9, and 12, each of which relied on Willis
Armstrong's deposition testimony. And that testimony does not square with what
Bromley Quarry asserted on summary judgment. In paragraph 8, Willis did not say he
and Stephanie Prohaska were "always suspicious they were not being properly
compensated by Bromley Quarry for rock removed from their property." Rather, he
simply agreed with a question that they were "interested for years and suspicious that
there was mining activity going on on your property, correct?" And that same response
was also claimed by Bromley Quarry to support its assertion in paragraph 9 that plaintiffs
"always suspected" the company was removing rock after the lawsuit was dismissed in
1999. Paragraph 12 was controverted to the extent it referenced the Dunn and Stout
survey because the cited testimony did not refer to that firm.


       What also scrambles the summary judgment record was Armstrong's response in
opposition to the motion because Armstrong added factual allegations creating disputed
material facts. See Kansas Supreme Court Rule 141(b) (2015 Kan. Ct. R. Annot. 242)
(permitting the party opposing summary judgment to state additional genuine issues of
material fact). Bromley Quarry did not reply or explain why these additional facts alleged
by Armstrong did not create disputed material facts. See Supreme Court Rule 141(c)
(permitting a reply).


       In paragraphs 4, 5, 9, and 10 of Armstrong's opposing statement of facts,
Armstrong noted they had sought an injunction to gain access to the mine in 1996 and
that the requested relief was denied. This seemingly put in controversy whether
Armstrong could have discovered Bromley Quarry's tortious conduct by pursuing another

                                                   15
lawsuit when the previous litigation had been unsuccessful. Neither lower court
addressed this. Armstrong further explained that Willis and Stephanie had obtained
copies of the mine maps filed with government agencies, which showed no mining
activity on the Armstrong land on every map filed through 2010. Again, neither lower
court addressed how these inaccurate or deceptive maps impacted their analyses.


       Looking within the 10-year timeframe set by the statute of repose in K.S.A. 60-
513(b), the summary judgment record produced by both sides gives us narrow undisputed
material facts bearing on Armstrong's ability to discover the unauthorized mining during
the relevant time. We list these as: (1) Armstrong's admitted suspicions of unauthorized
mining based on the previous business dealings with Bromley Quarry; (2) Armstrong's
house shaking from blasting somewhere on the property; (3) a prior court order—still in
effect—requiring Bromley Quarry to stay off the Armstrong property; (4) Armstrong's
failure to take additional legal action; and (5) the availability and review of maps filed
with regulatory agencies showing no mining.


       Based on this limited record, the question is whether Bromley Quarry was entitled
to judgment as a matter of law that any claim for rock taken before May 20, 2009, was
barred by the two-year statute of limitations because the injury was reasonably
ascertainable to Armstrong. We consider this issue next and conclude summary judgment
was inappropriate.


       2. When the statute of limitations began to run

       We review de novo the trial court's conclusions of law on the summary judgment
motion based on the undisputed facts set out above. Martin v. Naik, 297 Kan. 241, 246,
300 P.3d 625 (2013). In addition, we must interpret K.S.A. 60-513, which presents a



                                             16
question of law also subject to de novo review. Mashaney v. Board of Indigents' Defense
Services, 302 Kan. 625, 630, 355 P.3d 667 (2015).


       K.S.A. 60-513(b) governs the statute of limitations for trespass and conversion
claims. It states:


               "(b) Except as provided in subsections (c) and (d), the causes of action listed in
       subsection (a) shall not be deemed to have accrued until the act giving rise to the cause
       of action first causes substantial injury, or, if the fact of injury is not reasonably
       ascertainable until some time after the initial act, then the period of limitation shall not
       commence until the fact of injury becomes reasonably ascertainable to the injured party,
       but in no event shall an action be commenced more than 10 years beyond the time of the
       act giving rise to the cause of action." (Emphasis added.) K.S.A. 60-513.


       "Inherent in [the phrase] 'to ascertain' is 'to investigate.'" Davidson v. Denning, 259
Kan. 659, 675, 914 P.2d 936 (1996). In Davidson, a wrongful death case, the court wrote
that the "fact of death should be a 'starting point for inquiry'" and at that point "[t]he
wrongful death plaintiff is charged with constructive knowledge of information that is
available through a reasonable investigation of sources that contain the facts of the death
and its wrongful causation." 259 Kan. at 678.


       Because the mining occurred below ground level, Bromley Quarry's intrusion
upon the Armstrong property and theft of the rock would not have been immediately
apparent to Armstrong, without more. And under these facts, that something more must
have been the house shaking that Armstrong discerned to be from blasting somewhere on
the property and the suspicions of unauthorized mining based on previous business
dealings with Bromley Quarry.




                                                     17
       Drawing from Davidson's lessons, we view these circumstances as "a 'starting
point for inquiry,'" i.e., they triggered an obligation to investigate if Bromley Quarry was
trespassing onto the property and mining rock. See Davidson, 259 Kan. at 678. But what,
if anything, could Armstrong have done next to ascertain the fact of this injury?


       As already mentioned, it is undisputed Willis obtained maps from the regulatory
agencies, some of which Bromley Quarry had prepared. Without exception, those maps
incorrectly showed there had been no mining on the Armstrong property. The panel noted
that after inspecting these maps, Willis did not try to get "his own survey or inspection of
his property, he never had cores drilled, and did not ask any government agency for help
during the time when his suspicions arose, although he did consider it." Armstrong, 2015
WL 1310066, at *5. But what would cause a reasonably prudent landowner to take this
additional action under the circumstances—after reviewing maps on file with regulatory
agencies that showed no mining had occurred on his or her property? The limited record
here does not explain that, and neither the panel nor the district court delved further into
this to consider how that might impact the statute of limitations analysis. And the panel
arrived at its conclusion even though there is nothing in the record that informs whether
such activities would have been possible, practical, or effective.


       In other words, we cannot determine from this narrow record whether pursuing
these avenues of investigation would have been "reasonable," nor whether these avenues
"contained the facts" of Bromley Quarry's wrongful conduct, i.e., would have revealed
the trespass and conversion. Cf. Davidson, 259 Kan. at 675-76 (fact of injury was
reasonably ascertainable under the circumstances given wrongful death plaintiff's
suspicions and fact that law firm with whom she consulted "quickly assessed [the claim]
from the . . . records" available on the date of decedent's death).




                                              18
       This leads us to consider the regulatory and statutory avenues that Bromley Quarry
argues would have allowed property owners to have a mine surveyed. Neither the panel
nor the district court specifically referred to any regulations or statutes when addressing
this argument, nor did either develop any analysis relevant to the issue. Bromley Quarry
cited K.A.R. 47-15-8 and K.S.A. 49-106 for the proposition that Armstrong had
regulatory and statutory avenues available to ascertain the trespass and conversion. The
administrative regulation, K.A.R. 47-15-8, provides:


               "(a) Any person may request a state inspection under K.A.R. 47-15-7(b) by
       furnishing the secretary or secretary's designee with a signed, written statement or an oral
       report followed by a signed, written statement. The statement shall include the following:


               (1) the reasons that the person believes a violation, condition, or practice
       referred to in K.A.R. 47-15-7(b) exists; and

               (2) a phone number and address at which the person can be contacted.


               "(b) Upon request by the person, the identity of any person supplying information
       to the secretary or secretary's designee relating to a possible violation or imminent danger
       or harm shall remain confidential, unless that person accompanies the inspector on the
       inspection.


               "(c) If a state inspection is conducted as a result of information provided to the
       secretary or secretary's designee as described in subsection (a) of this regulation, the
       person requesting the inspection shall be notified as far in advance as practicable as to
       when the inspection will occur. The person may accompany the secretary or secretary's
       designee. During the inspection, the person shall have a right of entry to, upon, and
       through the coal exploration or surface coal mining and reclamation operation about
       which that person supplied information. However, the person shall be in the presence of
       and under the control, direction, and supervision of the secretary or secretary's designee
       while on the mine property. This right of entry shall not include a right to enter buildings
       without consent of the person in control of the building or without a search warrant.
                                                      19
               "(d) Within 10 days after the state inspection or, if there is no inspection, within
       15 days after receipt of the person's written statement, the secretary or secretary's
       designee shall send the person the following:


               (1)(A) If an inspection was conducted, a description of the enforcement
       action taken. This description may consist of copies of the state inspection report
       and of all notices of violation and cessation orders issued as a result of the
       inspection or an explanation as to why no enforcement action was taken; or


               (B) if no state inspection was conducted, an explanation of the reason
       why an inspection was not considered to be necessary; and


               (2) an explanation of the person's right, if any, to informal review of the
       action or inaction of the secretary or secretary's designee under K.A.R. 47-15-
       1a(a)(6).


               "(e) Copies of all materials in paragraphs (d)(1) and (d)(2) of this regulation shall
       be given by the secretary or secretary's designee to the person alleged to be in violation
       within the time limits specified in those paragraphs. However, the name of the person
       requesting the inspection shall be removed unless disclosure of the person's identity is
       permitted under subsection (b) of this regulation."


       In its summary judgment motion, Bromley Quarry made only conclusory
statements that Armstrong "could have requested an inspection of their property and the
Bromley Mine through petitioning the Secretary of the Kansas Department of Health and
Environment." It cited K.A.R. 47-15-8(a) ("Any person may request a state inspection
under K.A.R. 47-15-7(b) by furnishing the secretary or secretary's designee with a
signed, written statement or an oral report followed by a signed, written statement.").
Bromley Quarry went on to assert that if the agency refused to conduct the inspection,
Armstrong could have pursued judicial review under K.A.R. 47-15-1a(a)(6).


                                                    20
       The above regulations were promulgated under authority from the state's Mined-
Land Conservation and Reclamation Act, K.S.A. 49-401 et seq. Bromley Quarry made no
assertion related to these regulations; we have located no caselaw suggesting that these
regulations operate in a manner relevant to Armstrong's ability to investigate the fact of
injury; and none have been cited to us. The Act itself declares public policy regarding
reclamation efforts required after surface mining operations. See K.S.A. 49-402.


       We hold the summary judgment record fails to support a conclusion that these
regulations would have made the trespass and conversion reasonably ascertainable to
Armstrong.


       As to the statutes, Bromley Quarry's summary judgment motion similarly quoted
K.S.A. 49-106 and then asserted without other authority that "[h]ad Plaintiffs sought an
inspection through submission of an affidavit to this court, Plaintiffs could have pursued
a temporary injunction pursuant to K.S.A. 49-103."


       K.S.A. 49-106 provides:


               "When any owner, tenant or subtenant of a lot or lots or tract of land shall file in
       any court of competent jurisdiction within the county in which said lot or lots or tract of
       land may be situated, his or her affidavit, or the affidavit of any other creditable person
       for them, stating that from knowledge, information or belief the party or parties owning,
       controlling or working the adjoining lot or lots or tract of land, and upon which said party
       or parties are sinking shafts, mining, excavating and running drifts, and that said drifts, in
       which said parties are digging, mining and excavating any mineral ore or veins of coal,
       extend beyond the lines and boundaries of said lot or lots or tract of land owned,
       controlled or worked by them, and have entered into and upon the premises of the party
       or parties making said affidavit, or for whom said affidavit is made, the judge of such
       court shall issue his or her written order, and deliver or cause the same to be delivered to
       the county surveyor or the surveyor's deputy, commanding him or her to proceed without
                                                    21
       delay to survey said drift, by entering any and all shafts upon said lot or lots or tracts of
       land that the surveyor may see fit, for the purpose of ascertaining the course and distance
       of said drift or drifts, and to locate the same upon the surface."


       As with the regulations, Bromley Quarry fails to develop its argument that the
statute gave Armstrong a meaningful mechanism to discover the injuries so that the
statute of limitations period began running.


       We note an additional statute, K.S.A. 49-101, which also has no caselaw
development. It provides:


               "Whenever an affidavit properly verified by the person aggrieved, or his or her
       agent or attorney, shall be presented to the district court of the proper county during
       termtime, or to the judge thereof in vacation, in which it shall be made to appear that such
       person shall have good reason to believe that any other person or persons, corporation or
       corporations, are without authority encroaching upon the land of the person aggrieved,
       whether the same be held by lease or otherwise, and are mining or taking coal, rock or
       limestone therefrom, it shall be the duty of the said court or judge to order and direct the
       county surveyor to survey the mine or mines of the person or persons, corporation or
       corporations accused thereof, for the purpose of ascertaining the truth thereof; the party
       applying for such survey to first give bond in such sum as may be deemed sufficient by
       said court or judge, and the same to be at the time approved by said court or judge,
       conditioned for the payment of the payment of the costs of said survey." K.S.A. 49-101.


       While these statutes may be relevant to the issue at hand, the record and the lower
courts' analysis are undeveloped regarding their application, conditions precedent, or
likely effectiveness in making the fact of injury reasonably ascertainable to Armstrong.
Accordingly, they cannot serve as the basis for summary judgment without more.




                                                     22
       We hold the district court erred in granting summary judgment on the statute of
limitations issue based on the record before it. The undisputed material facts were
inadequate to conclude as a matter of law that any mining was reasonably ascertainable.
The Court of Appeals erred by affirming the district court. The case must be remanded
for further proceedings regarding the applicable statute of limitations.


Tolling based on a continuing trespass theory

       Armstrong also argues Bromley Quarry's wrongful conduct was part of a
continuing trespass. Armstrong asserts this as an alternative basis for reversing the
district court's and panel's decisions on the statute of limitations question. See Sullivan v.
Davis, 29 Kan. 28, 34, 1882 WL 967 (1882) (continuing trespass prevents statute of
limitations from running until trespass complete); Dexter v. Brake, 46 Kan. App. 2d
1020, 1029, 269 P.3d 846 (2012) (statute of limitations does not begin to run for
continuing trespass until trespass is complete).


       But the district court record causes us to doubt whether Armstrong properly raised
this issue to the district court thereby preserving it for appellate review. And given our
decision to reverse and remand on the statute of limitations issue, we need not resolve
this. The district court can address whether Armstrong previously raised this issue in its
responsive pleadings, if presented, on remand.

Exclusion of the survey maps


       Armstrong seeks review of the panel's decision that it was harmless error for the
district court to exclude from evidence two survey maps. Some further background is
needed.



                                              23
       The district court excluded Plaintiffs' Proposed Exhibits 6 and 7. Both are maps
produced by Raymond Bretton of Alpha Land Surveys in 2012. To create Proposed
Exhibit 6, Alpha took the 1992 map created by Dunn and Stout and overlaid the 2011
Alpha map to establish the mine's perimeter as it was in 1992. This was necessary
because the earlier map was not drawn to the same scale as the later map. Proposed
Exhibit 7 contains a calculation of the disputed rock area, in square feet, which
Armstrong's expert later used to calculate the tonnage of limestone removed.


       As discussed, the 1992 Dunn and Stout map was updated over the years by
Bromley Quarry employees. As the panel correctly explained:


               "At the bench trial, Bromley Quarry objected to the admission of Bretton's
       updated map of the mine and his volume and area calculation maps. Its objection was for
       lack of relevance and foundation. The district court agreed; sustaining the objection
       because the underlying 1992 map was created outside the statute of limitations and for
       the lack of foundation.


               "Whether Bretton relied on the 1992 map or the updated 2009 map to establish
       the perimeter of the mine on the Armstrong property is not important. It is clear, from the
       2009 map that the perimeter of the mine on the Armstrong property had not changed
       since 1992. In other words, according to Bromley Quarry's own maps, the perimeter of
       the mine on the Armstrong property remained the same from 1992 to 2009. It was not
       until the survey map conducted by Alpha Land Surveys, Inc., in 2011 that it was revealed
       the perimeter of the mine on the Armstrong property had substantially changed. This
       would suggest, as circumstantial evidence, that Bromley Quarry had in fact removed
       more rock than stipulated to from the Armstrong property between 2009 and 2011."
       Armstrong, 2015 WL 1310066, at *3.


       Based on that analysis, the panel held the district court erred in excluding these
exhibits as irrelevant. The panel held the maps were material because they "supported the

                                                   24
disputed fact that Bromley Quarry removed more rock from the Armstrong property
between 2009 and 2011" and probative since they had some logical tendency to prove
that Bromley Quarry mined more rock during the statute of limitations period. 2015 WL
1310066, at *4. The panel further held the proper foundation was laid. But the panel held
the error was harmless because "there was substantial competent evidence to support the
district court's ultimate conclusion that only 173,392 tons of rock was removed during the
given time frame." 2015 WL 1310066, at *4.


       Bromley Quarry did not petition for review of the panel's determination that the
exhibits were improperly excluded. But Armstrong asks us to reconsider the panel's
finding that the trial court's error was harmless if their arguments result in a lengthening
of the period of recovery.


       Armstrong presents no argument as to whether the maps' exclusion was harmless
as to the district court's finding that Bromley Quarry converted 173,392 tons of rock
during the two years preceding the lawsuit, and the panel's error and harmlessness
analyses focused solely on the impact of the evidentiary ruling on that finding.
Accordingly, because Armstrong does not challenge the panel's analysis on this point,
and because the district court has not yet addressed the admissibility of these maps as
they relate to other time periods for which Armstrong may be able to recover damages, it
is sufficient for our purposes to observe that their admission needs to be considered in
light of what will happen on remand.

Bromley Quarry's designation as a good-faith trespasser

       When calculating damages for a trespass, the general rule is that a plaintiff can
recover for any loss sustained. Mackey v. Board of County Commissioners, 185 Kan. 139,
147, 341 P.2d 1050 (1959) (in trespass action, "wrongdoer should compensate for all the
injury naturally and fairly resulting from [the] wrong"). For conversion of personal
                                             25
property, the general rule allows "'the value of the property at the time of the conversion,
with interest thereon to the date of the verdict.'" In re Conservatorship of Huerta, 273
Kan. 97, 111, 41 P.3d 814 (2002); Hefley v. Baker, 19 Kan. 9, 1877 WL 955 (1877).


       But in line with caselaw from other jurisdictions, Kansas adopted a different
damages rule for what are characterized as hybrid trespass/conversion claims involving
the production of mineral interests. Two Kansas Supreme Court cases are relevant:
Brinkman v. Empire Gas and Fuel Co., 120 Kan. 602, 245 P. 107 (1926), and Dailey v.
Joslin, 172 Kan. 199, 240 P.2d 471 (1952). And although Brinkman is this court's sole
case on the issue, Dailey is close enough to warrant mentioning.


       In Brinkman, a property owner executed an oil and gas lease with plaintiff, while
the defendant obtained a second, conflicting, oil and gas lease after misrepresenting to the
property owner that the first lease was released. When the defendant entered and began
producing and converting large quantities of oil, plaintiff sued for trespass. The issue was
whether the first lease was still valid. The court held it was and that plaintiff's injury
could be redressed by damages even though plaintiff, as a lessee, had no title to the oil
defendant converted. In remanding the case to the district court, the court suggested that
an atypical damages rule might apply, depending on whether the trespass was willful or
in good faith. 120 Kan. at 608-10. It explained:


               "A willful trespasser should probably pay the value at the surface of the oil
       converted. The [Backer] case cited indicates that cost of production might be allowed to
       one who entered in good faith under a lease believed to be valid. It is not necessary to
       determine these questions now. Plaintiff is entitled in any event to an accounting for the
       oil removed from the premises and its valuation at the market price." Brinkman, 120 Kan.
       at 609 (discussing Backer v. Penn Lubricating Co., 162 F. 627 [6th Cir. 1908]).




                                                   26
       Dailey involved another dispute over whether an oil and gas lease remained in
effect. The plaintiff-lessee sued the defendants-lessors to quiet title to the lease after both
parties drilled wells on the property. The court held the lease was valid, effectively giving
plaintiff the right of possession and making the defendants trespassers when they drilled
and operated their own wells. But in figuring damages, the court permitted the defendant
to deduct drilling and operating expenses, stating:


       "[T]he plaintiff learned that [defendant] was starting to drill or drilling on this land under
       the claim that the lease itself had expired. He could have brought this suit promptly
       instead of waiting until two days before six months after the decree in the action quieting
       title. We think [defendant] is entitled to reimbursement for those expenses in the amount
       found by the court." 172 Kan. at 211.


       Brinkman is not mentioned in Dailey, and it is different because Dailey flips the
rule by examining plaintiff's actions and concluding plaintiff did not act promptly. In
light of this, Dailey smacks more strongly of equitable estoppel, and the result was that
plaintiff was awarded only net profit damages. But it is similar to the extent that it
involved a hybrid trespass/conversion claim and the damages were reduced by the
operating expenses.


       Kansas appellate courts were not confronted with this question again until Dexter.
Notably, the Dexter panel did not cite Brinkman, but it adopted the same good-faith/bad-
faith distinction for the character of the trespass while fleshing out the rule's contours.
The Armstrong panel relied exclusively on Dexter to define the law.


       In Dexter, the lessors of an oil and gas lease (Dexter) sued the lessee (Brake) for
trespass and conversion. The lease was deemed canceled in prior litigation as to all but
one mineral interest owner, and Brake continued operating believing this was required to
fulfill his obligation to the outstanding interest owner. The court concluded that Brake
                                                     27
was a trespasser and for the purposes of damages held that the "issue is whether Brake
was a good-faith trespasser or a bad-faith trespasser." Dexter v. Drake, 46 Kan. App. 2d
1020, 1040, 269 P.3d 846 (2012). It developed this distinction:


               "A good-faith trespasser is an individual who has an honest and reasonable belief
       in the superiority of his or her title. 1 Williams & Meyers, Oil and Gas Law § 226.3
       (2010). Because the minerals are still owned by the mineral interest owner, if a producer
       lawfully extracts the minerals and delivers them to the mineral owner, justice requires the
       mineral owner to reimburse the producer for a proportionate share of the expenses of
       extraction; otherwise the mineral owner would be unjustly enriched at the producer's
       expense. Krug, 5 Kan. App. 2d at 429. So a good-faith trespasser is allowed to offset the
       costs of drilling and operating the wells against the proceeds of the sale of the oil and gas.
       Hemingway Oil and Gas Law and Taxation § 4.2, p. 153 (4th ed. 2004). These are
       referred to as net profit damages. [Citations omitted.]" 46 Kan. App. 2d at 1040-41.


       The Dexter panel then put forth this definition of a bad-faith trespasser:


               "A bad-faith trespasser is a converter of the oil and gas produced. A simplistic
       way of viewing the distinction is to say that a good-faith trespasser reasonably believes
       he or she is right, while a bad-faith trespasser knows he or she is wrong. [Citation
       omitted.] Bad-faith trespassers are held strictly accountable for their misappropriation of
       another's property and are liable to the rightful owner for the entire enhanced value of the
       oil and gas produced at the surface. In other words, the bad-faith trespasser is not allowed
       to offset the costs of drilling and operating the wells against the proceeds from the sale of
       the oil and gas. 1 Williams & Meyers, Oil and Gas Law § 226.1 (2010). These are
       referred to as enhanced value damages." 46 Kan. App. 2d at 1041.


       The Dexter panel was the first Kansas appellate court to determine whether a
trespass was committed in good or bad faith. In holding Brake was a good-faith
trespasser, it adopted what appears to be a mixed subjective and objective analysis,


                                                    28
stating: "We find that Brake was a good-faith trespasser because he had an honest and
reasonable belief in the superiority of his title." 46 Kan. App. 2d at 1043.


       The panel noted Brake had a valid lease in effect at the time of the prior lawsuit
and that the controversy swirled around whether the entirety clause remained applicable
after the oil and gas lease was cancelled as to some but not all of the lessors. Based on
those facts, the panel reasoned Brake relied in good faith on his belief that he had a
continuing responsibility to the remaining mineral interest owner. And it further observed
that Brake continued to pay royalties to the other former lessors, suggesting an "'honest
intention to abstain from taking any unconscientious advantage of another.'" 46 Kan.
App. 2d at 1043 (quoting Sapulpa Petroleum Co. v. McCray, 136 Okla. 269, 270, 277 P.
589 [1929]).


       The Court of Appeals in the present case reached a different result. The panel
rejected Bromley Quarry's good-faith assertion that it did not realize it had progressed
onto Armstrong's property. Using a reasonableness inquiry to evaluate that contention,
and putting the burden of proof squarely on Bromley Quarry, the panel concluded that,
regardless of actual knowledge, Bromley Quarry "reasonably should have known" it was
on Armstrong's land. Armstrong, 2015 WL 1310066, at *7-8. And in rejecting the district
court's conclusion that Bromley Quarry acted in good faith because it believed it was
extracting rock from property it was legally working and believed in the superiority of its
right and title to mine the property, the panel noted Bromley Quarry had been ordered by
a court in 1996 not to trespass on the Armstrong property, which the panel held
unquestionably showed Bromley Quarry lacked a legal right to be on Armstrong's
property. 2015 WL 1310066, at *7.


       The panel then focused on whether it was objectively reasonable for Bromley
Quarry to be unaware it was mining on the Armstrong land, stating:
                                             29
               "In addition, once Bromley Quarry established the Zero Aisle, it was well aware
       that any mining south of the Zero Aisle would be outside the established property line.
       The Zero Aisle was clearly marked. Drivers were told, at least up to 2006, not to go south
       of the Zero Aisle. In 2009–2010, the haul road was relocated south of the Zero Aisle. It is
       unreasonable to believe that Bromley Quarry was unaware it was mining south of the
       Zero Aisle, which it knew to be on the Armstrong property. This was a savvy business
       enterprise that was required to map its progress and report it annually to the Kansas
       Geological Survey. In addition, if the disputed area of property was mined prior to 2009,
       as Bromley Quarry argues, certainly it would have realized it was on Armstrong property
       when, prior to 2009, its excavation activity reached the existing Armstrong mine.
       Bromley Quarry also clearly knew that the new haul road was located on Armstrong
       property, significantly south of the Zero Aisle. Bromley Quarry argues, in support of the
       district court's statute of limitations finding, that '[h]ad Plaintiffs bothered to inspect the
       property years ago, it would have been obvious that rock was missing from their
       property.' It is logical to conclude that if Plaintiffs should have known, the professional
       corporation responsible for mining the land and mapping its progress reasonably should
       have known." 2015 WL 1310066, at *8.


       Finally, the panel disagreed with the argument that Barbara Bromley's post-survey
conduct of seeking a lease agreement established Bromley Quarry was a good-faith
trespasser, because she testified at trial that she had no intention of telling Armstrong
what had happened. 2015 WL 1310066, at *8. In the end, the panel held there was not
substantial competent evidence to support the district court's finding that Bromley Quarry
was a good-faith trespasser. 2015 WL 1310066, at *9. On review, Bromley Quarry
argues the panel exceeded its authority by weighing conflicting evidence and
disregarding the trial court's credibility assessment of witnesses concerning the
company's intent when trespassing.




                                                      30
       1. Standard of review


       We agree with the panel that deciding whether a trespasser receives the status of a
good-faith trespasser is a mixed question of fact and law. See 2015 WL 1310066, at *6
(citing Dexter, 46 Kan. App. 2d at 1040). We therefore review the district court's factual
findings under the substantial competent evidence standard with its conclusions of law
based on those facts subject to unlimited review. Progressive Products, Inc. v. Swartz,
292 Kan. 947, 955, 258 P.3d 969 (2011).


       2. Analysis

       We begin with the burden of proof. The district court did not expressly state which
party carried the burden of proving the nature of Bromley Quarry's trespass, but the panel
did. It held the burden is on the trespasser to show that the trespass was done in good
faith, citing 1 Williams & Meyers, Oil and Gas Law, § 226.3, p. 394.17 (2014), and
quoting Anderson, Dzienkowski, Lowe, Peroni, Pierce & Smith, Hemingway Oil and Gas
Law and Taxation § 4.2, p. 157 (4th ed. 2004) ("To satisfy the good faith test the person
must not only have actually held the belief, but there must be adequate support for the
belief. A person may not keep himself ignorant and then claim to be in good faith; the
reliance must be reasonable."). Armstrong, 2015 WL 1310066, at *7. On review,
Bromley Quarry does not dispute the panel's imposition of the burden of proof on it, and
we agree the trespasser carries this burden.


       To meet that burden to prove its character as a good-faith trespasser, what was
Bromley Quarry required to show? The answer must be that it had "an honest and
reasonable belief in the superiority of [its] title" to the property in question. Dexter, 46
Kan. App. 2d at 1040; Armstrong, 2015 WL 1310066, at *6. In other words, can Bromley
Quarry honestly and reasonably assert its legal right to be on Armstrong's property and

                                               31
mine the limestone there? If not, there is no basis to assert that the trespass was done in
good faith. The district court erred when it focused on excuses for Bromley Quarry's
admitted trespass that were not focused on whether the company honestly and reasonably
believed it had a legal right to be where it was.


       The Kansas cases discussed above illustrate this point well. In Brinkman, there
were two competing oil and gas leases in which a legal question was asserted whether the
first lease in time was still valid. Brinkman, 120 Kan. at 609. In Dailey, the dispute was
whether the plaintiff's lease was lawful under its own terms and the terms of a collateral
agreement between the parties when the lessor-defendants drilled and operated their own
wells. Dailey, 172 Kan. at 211. The dispute in Dexter similarly focused on whether the
trespasser could honestly and reasonably claim a legal right to operate on plaintiffs'
property under a lease's entirety clause. Dexter, 46 Kan. App. 2d at 1043.


       But with Bromley Quarry's assertion of good faith, the district court focused on the
company's subjective intent. The district court ruled: "The Defendant, Bromley Quarry
& Asphalt, Inc.[,] believed in the superiority of their right and title to be on the property,
but only through negligence or an innocent mistake they ended up on the property of the
Plaintiffs." In so ruling, the district court relied on the following facts: (1) employees had
been instructed not to go south of the property line and mine Armstrong's property; (2)
Bromley Quarry established the Zero Aisle as the border to the Armstrong property "[i]n
an effort to prevent mining activity"; (3) company officials always believed the haul road
was located on company property; (4) company officials believed their employees could
travel across Armstrong's property "because it was their responsibility to maintain the
property and federal regulators approved relocating the haul road on the Armstrong
property"; (5) Bromley Quarry commissioned the final Alpha Land survey; (6) Barbara
Bromley instructed employees to get off of Armstrong's property when the survey results


                                              32
were shown to her; and (7) Barbara Bromley attempted to negotiate a lease to cover the
mined area, even though she did not tell Armstrong about the trespass.


       In reversing the district court, the panel rejected this evidence as a basis to support
the district court's good-faith finding. Armstrong, 2015 WL 1310066, at *7-8. But much
of its discussion was unnecessary because the emphasis only needed to be on whether
Bromley Quarry had an honest and reasonable belief that it had a legal right to be on
Armstrong's property and mine the limestone—a claim the panel rejected, as already
discussed, based on the outcome of the 1996 litigation.


       The only colorable basis for finding Bromley Quarry held such a belief among the
evidence cited by the district court lies with the assertion regarding Bromley Quarry's
duty to maintain the property and federal regulators' supposed approval of relocating the
haul road onto Armstrong property. But even assuming this motivated Bromley Quarry to
reasonably enter onto Armstrong's property, these assertions do not show Bromley
Quarry possessed an honest and reasonable belief in its legal authority to mine the
Armstrong property. Likewise, the argument was not developed beyond a mere assertion
that company officials believed these things to be true. Cf. Mid-Continent Specialists, Inc.
v. Capital Homes, 279 Kan. 178, 191, 106 P.3d 483 (2005) ("'Simply pressing a point
without pertinent authority, or without showing why it is sound despite a lack of
supporting authority or in the face of contrary authority, is akin to failing to brief an
issue. Where the appellant fails to brief an issue, that issue is waived or abandoned.'").


       Simply put, Bromley Quarry failed to put forth evidence supporting even an
argument that it honestly believed it had superior legal title to the Armstrong property
and the legal right to mine there. Accordingly, the Court of Appeals correctly held the
district court erred in concluding the company was a good-faith trespasser. For that


                                              33
reason, we affirm the panel's holding that Armstrong was entitled to enhanced value
damages.


       To sum up, we affirm in part, reverse in part, and remand to the district court with
instructions to award damages to Willis Armstrong and Stephanie Prohaska based upon
their ownership interest in the land as determined by the panel and for further
proceedings as to the remainder of Armstrong's claims consistent with this opinion.




                                            34